DETAILED ACTION
This action is responsive to the application No. 17/169,189 filed on February 05, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 reading on Fig. 3 in the reply filed on 09/14/2022 is acknowledged.  The Applicants indicated that Claims 1-3, 5, 6, 11-16, and 18 read on the elected invention.  Claims 4, 7-10, 17, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-22.25 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2021/0391361).

Regarding Claim 1, Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches a plurality of standard cells each including (see, e.g., Abstract, col. 7, ll. 26-29):
an active region 11 (see, e.g., Abstract, col. 5, ll. 56-65);
an isolation region 24 adjacent the active region 11 (see, e.g., col. 6, ll. 66-67, col. 7, ll. 1-2);
a first gate structure (see, e.g., Fig. 7, second from left gate structure) disposed on the active region 11 and the isolation region 24,
wherein the first gate structure includes:
a first gate portion 3 disposed on the active region 11 (see, e.g., Abstract, col. 6, ll. 11-13); and
a first contact portion 6 disposed on the isolation region 24, the first contact portion 6 including a first contact point CP1 configured to be connected to a first contact CH; and
a second gate structure (see, e.g., Fig. 7, third from left gate structure) disposed on the active region 11 and the isolation region 24,
wherein the second gate structure includes:
a second gate portion 3 disposed on the active region 11; and
a second contact portion 6 disposed on the isolation region 24, the second contact portion 6 including a second contact point CP1 configured to be connected to a second contact CH,
wherein a distance D1 between the first contact point CP1 and the first gate portion 3 is substantially equal to a distance between the second contact point CP1 and the second gate portion 3.  

Regarding Claim 2, Ueda teaches all aspects of claim 1.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches that a first length GL1 of the first gate portion 3 (see, e.g., Fig. 7, second from left gate structure) is substantially equal to a second length GL1 of the second gate portion 3 (see, e.g., Fig. 7, third from left gate structure).  

Regarding Claim 3, Ueda teaches all aspects of claim 1.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches that a first width W1 of the first gate portion 3 (see, e.g., Fig. 7, second from left gate structure) is substantially equal to a second width W1 of the second gate portion 3 (see, e.g., Fig. 7, third from left gate structure).  

Regarding Claim 5, Ueda teaches all aspects of claim 1.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches that the first contact portion 6 (see, e.g., Fig. 7, second from left gate structure) and the second contact portion 6 (see, e.g., Fig. 7, third from left gate structure) are disposed along a straight line parallel to an edge of the active region 11.  

Regarding Claim 6, Ueda teaches all aspects of claim 1.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches that each of the first contact portion 6 and the second contact portion 6 has a same shape.  

Regarding Claim 11, Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches a standard cell comprising (see, e.g., Abstract, col. 7, ll. 26-29):
an isolation region 22/24 (see, e.g., col. 6, ll. 66-67, col. 7, ll. 1-2);
a plurality of active regions 11/12 in the isolation region 22/24 (see, e.g., Abstract, col. 5, ll. 56-65); and
a plurality of gate structures (see, e.g., Fig. 7, second from left gate structures corresponding to active regions 11 and 12, respectively) disposed over the plurality of active regions 11/12, respectively;
wherein each of the plurality of gate structures includes:
a first gate portion 3/4 disposed on the active region 11/12;
a first portion 6 disposed on the isolation region 22/24, the first portion 6 including a first contact point CP1 configured to be connected to a first contact CH;
a first end portion 5 (see, e.g., Abstract, col. 6, ll. 15-17);4886-0130-0784\14
a second portion 8 disposed on the isolation region 22/24 (see, e.g., Abstract, col. 6, ll. 54-60);
the second portion 8 including a second contact point CP2 configured to be connected to a second contact CH; and
a second end portion 7 (see, e.g., Abstract, col. 6, ll. 54-60),
wherein a distance D1/D2 between the first gate portion 3/4 and the contact point CP1/CP2 of each of the plurality of gate structures (see, e.g., Fig. 7, second from left gate structures) is substantially equal.  

Regarding Claim 12, Ueda teaches all aspects of claim 11.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches that the first portion 6 is configured to have the first contact CH connected thereto and the second portion 8 is configured to have the second contact CH connected thereto, and wherein a distance D1 between the first contact CH and the first gate portion 3 is substantially equal to a distance D2 between the second contact CH and the second gate portion 4.  

Regarding Claim 13, Ueda teaches all aspects of claim 11.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches that an area of the first portion 6 is substantially equal to an area of the second portion 8.  

Regarding Claim 14, Ueda teaches all aspects of claim 11.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches that an area of the first end portion 5 is substantially equal to an area of the second end portion 7.  

Regarding Claim 15, Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches an apparatus comprising:
a first active region 11 (see, e.g., Abstract, col. 5, ll. 56-65);
a second active region 12 (see, e.g., Abstract, col. 5, ll. 56-65);
an isolation region 22/24 adjacent the first and second active regions 11/12 (see, e.g., col. 6, ll. 66-67, col. 7, ll. 1-2);
a first gate structure (see, e.g., Fig. 7, second from left gate structure corresponding to active region 11) disposed on the first active region 11,
wherein the first gate structure comprises:
a first contact portion 6 disposed on the isolation region 22/24,
a first contact CH connected to the first contact portion 6, and
a first gate portion 3 disposed on the first active region 11; and
a second gate structure (see, e.g., Fig. 7, second from left gate structure corresponding to active region 12) disposed on the second active region 12 and the isolation region 22/24,
wherein the second gate structure comprises:
a second contact portion 8 disposed on the isolation region 22/24,
a second contact CH connected to the second contact portion 8, and
a second gate portion 4 disposed on the second active region 12
wherein a first distance D1 between the first contact CH and the first gate portion 3 is substantially equal to a second distance D2 between the second contact CH and the second gate portion 4.
4886-0130-0784\15
Regarding Claim 16, Ueda teaches all aspects of claim 15.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches:
a third gate structure (see, e.g., Fig. 7, third from left gate structure corresponding to active region 11) disposed on the first active region 11 and the isolation region 22/24,
wherein the third gate structure comprises:
a third contact portion 6 disposed on the isolation region 22/24;
a third contact CH connected to the third contact portion 6, and
a third gate portion 3 disposed on the first active region 11,
wherein a third distance D1 between the third contact CH and the third gate portion 3 is substantially equal to the first distance D1 and the second distance D2.  

Regarding Claim 18, Ueda teaches all aspects of claim 15.  Ueda (see, e.g., Figs. 7-8 and Annotated Figs. 7-8), teaches, wherein a first length GL1 of the first gate portion 3 (see, e.g., Fig. 7, second from left gate structure) and a third length GL1 of the third gate portion 3 (see, e.g., Fig. 7, third from left gate structure) are substantially equal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 
    PNG
    media_image1.png
    395
    628
    media_image1.png
    Greyscale
USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        



    PNG
    media_image2.png
    608
    510
    media_image2.png
    Greyscale